12 Mich. App. 56 (1968)
162 N.W.2d 303
CHILSON
v.
CLEVENGER.
Docket No. 3,675.
Michigan Court of Appeals.
Decided June 25, 1968.
*57 Cline & Cline, for plaintiffs.
Dale A. Riker, for defendants.
J.H. GILLIS, J.
Plaintiffs, building contractors, agreed to and undertook the construction of a residence for defendants. The parties had a falling out and broke off dealings before the house was completed. Plaintiffs brought this action to recover for the value of their materials and services over and above the amount defendants already paid on the contract. Prior to filing their answer, defendants moved for accelerated judgment (GCR 1963, 116.1) on the theory that plaintiffs were not licensed as residential builders and, therefore, under the terms of the residential building contractors' act, were precluded from bringing an action, PA 1965, No 383, § 16 (MCLA, §§ 338.1516, Stat Ann 1968 Cum Supp § 18.86 [116]). The trial judge granted judgment for the defendants and this appeal followed.
Plaintiffs challenge the trial court's ruling on the theories that (1) plaintiffs are not within the statute because they sue for the reasonable value of their materials and services and not upon an express contract, and (2) that the statute is constitutionally defective in denying equal protection of the laws and in bearing no reasonable relation to the public health, safety or welfare.
These challenges are answered by looking to the terms of section 16 of the act[1] and by our decision *58 in Tracer v. Bushre (1966), 3 Mich App 494,[2] citing in particular Alexander v. Neal (1961), 364 Mich 485.
Affirmed. Costs to appellees.
McGREGOR, P.J., and A.C. MILLER, J., concurred.
NOTES
[1]  Section 16 provides in pertinent portion: "No person engaged in the business or acting in the capacity of a residential builder and/or residential maintenance and alteration contractor may bring or maintain any action in any court of this state for the collection of compensation for the performance of any act or contract for which a license is required by this act without alleging and provin that he was duly licensed under this act at all times during the performance of such act or contract." (Emphasis supplied.)
[2]  Affirmed, 381 Mich 282.